Citation Nr: 1748272	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  11-30 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1965 to August 1967.  He is the recipient of the Combat Infantry Badge, among other decorations, for his service in Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).   

In February 2015, the Board remanded the appeal to the RO to schedule the Veteran for a hearing.  In March 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  The Board remanded this case again in August 2016.  The Board finds there was compliance with the prior remands.

Subsequent to the most recent supplemental statement of the case, the Veteran submitted an additional statement in support of his appeal.  However, RO review of such evidence was waived.  Therefore, the Board can proceed.  

The Board further notes that the record contains evidence that the Veteran expressed a desire with the RO to withdraw his claim.  Specifically, during his September 2016 VA examination the Veteran stated he did not wish to claim a shoulder disability.  Accordingly, the RO sent correspondence to the Veteran informing him that in order to withdraw his appeal, he would need to complete the attached form and return it to the RO.  The Veteran responded in October 2016 stating there was no sense to withdraw his claim.  As such, the RO continued to process the Veteran's appeal based on the evidence of record.


FINDING OF FACT

The Veteran's right shoulder disability is not the result of an injury or disease incurred in or aggravated by active military service.  


CONCLUSION OF LAW

The criteria for service connection for right shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any specific issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  While the Veteran's representative asserts in a September 2017 appellate brief that another remand is necessary because the August 2016 Board remand instructed the RO to schedule an examination to determine any right shoulder condition and its etiology and the September 2016 VA examination did not report if there was a right shoulder condition or give an etiology opinion, the Board finds another remand is not warranted.  Indeed, the Veteran was scheduled for a VA examination in September 2016, but stated to the examiner that he did not wish to claim a shoulder disability; thus, no examination or opinion was rendered.  To date, the Veteran has not shown any interest in rescheduling the examination.  Therefore, VA has more than satisfied its duty to assist with respect to this claim, and any deficiencies in the evidence are a direct result of the Veteran's refusal to cooperate.  Also, neither the Veteran nor his representative has raised any issues concerning the hearing held before the undersigned with respect to the claim currently on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Veteran claims entitlement to service connection for a right shoulder disability.  Specifically, he asserts that he injured his right shoulder in service after falling in a trench.  The regulations pertinent to the Veteran's service connection claim (38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309) were provided to him in the statement and 2017 supplemental statement of the case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

Upon careful consideration of the Veteran's allegations in conjunction with all the evidence of record and applicable law and regulations, and for the reasons set forth below, the Board finds that the evidence weighs against the Veteran's service connection claim for a right shoulder disability.

Initially, the Board notes that the first post-service evidence in the record of degenerative changes of the right shoulder was in March 1998.  See March 1998 VA treatment record (noting x-rays revealed degenerative changes of inferior aspect of right glenoid and AC joint).  Thus, service connection for arthritis of the right shoulder on a chronic disease presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309 (2016).

The Board recognizes the Veteran's assertion that he injured his right shoulder in service and finds his statements credible as noted in the August 2016 Board remand.  However, the claims file is absent any medical opinion that addresses the etiology of the Veteran's right shoulder disability.  As discussed above, the Board previously remanded this issue to the RO in an attempt to schedule a VA examination for the specific purpose of determining the etiology of the Veteran's right shoulder disability; however, the Veteran stated to the examiner that he did not wish to claim a shoulder disability; thus, no examination or opinion was rendered.  

Furthermore, the Board notes post-service records are silent as to any complaints of right shoulder pain or injury until February 1998, 30 years after the Veteran left service.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis, which weighs against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  Additionally, the February 1998 VA treatment record notes the Veteran reported his symptoms began after failing out of bed during a "bad dream" in December 1997.  This statement is inconsistent with the reporting of another cause of the Veteran's right shoulder pain, as well as inconsistent with any allegation he had had shoulder symptoms since service.  If he had right shoulder symptoms since service and had seen a doctor for those symptoms, he would have reported such in a treatment context and cited his belief that military service was the reason for his shoulder pain, instead of citing another cause. 

Therefore, absent competent evidence of a current right shoulder disability related to any event of active service, the Veteran's claim must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for right shoulder disability is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


